NO. 12-15-00098-CR

                           IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

AARON JEROME BOWERS,                            §      APPEAL FROM THE 7TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction.        Following a guilty plea,
Appellant was convicted of burglary of a habitation and sentenced to twenty years of
imprisonment.
       In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a motion for new trial is filed. TEX. R. APP. P.
26.2(a). Appellant’s sentence was imposed on January 21, 2015, and he did not file a motion for
new trial. Therefore, his notice of appeal was due to have been filed no later than February 20,
2015. However, Appellant did not file his notice of appeal until April 16, 2015. Because
Appellant’s notice of appeal was not filed on or before February 20, 2015, it was untimely, and
this court has no jurisdiction of the appeal.
       On April 16, 2015, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3, that his notice of appeal was untimely and there was no timely motion
for an extension of time to file the notice of appeal. See TEX. R. APP. P. 26.2(a)(1), 26.3.
Appellant was further informed that the appeal would be dismissed unless the information in this
appeal was amended, on or before April 27, 2015, to show the jurisdiction of this court. On
April 24, 2015, Appellant filed a motion to extend the time for filing his notice of appeal.
However, the motion for extension of time was due to have been filed on or before March 9,
2015. See TEX. R. APP. P. 26.3 (motion for extension of time to file notice of appeal to be filed
within fifteen days after deadline for filing notice of appeal). Because Appellant did not file his
motion until April 24, 2015, the motion is untimely, does not extend the appellate timetable, and
must be overruled.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we overrule Appellant’s motion
for extension of time to file the notice of appeal and dismiss the appeal for want of jurisdiction.1
See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996).
Opinion delivered April 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         1
           Although we have not received the clerk’s record in this case, we have been provided a copy of the trial
court’s certification, which states that this is a plea bargain case and Appellant has no right to appeal.


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                           APRIL 30, 2015


                                        NO. 12-15-00098-CR


                                  AARON JEROME BOWERS,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1393-14)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.